DocuSign Envelope ID: 45AC0558-9FD3-4EA9-B3C5-7225B5D2A08C
                      Case 3:18-cv-05813-JSC Document 119 Filed 07/01/21 Page 1 of 6



               1     Laura L. Ho (CA SBN 173179)
                     lho@gbdhlegal.com
               2     Ginger L. Grimes (SBN 307168)
                     ggrimes@gbdhlegal.com
               3     GOLDSTEIN, BORGEN, DARDARIAN & HO
                     155 Grand Avenue, Suite 900
               4     Oakland, CA 94612
                     Tel: (510) 763-9800
               5     Fax: (510) 835-1417

               6     Attorneys for Plaintiffs. Proposed Class and
                     Collective Members, and Aggrieved Employees
               7
                     [Additional counsel on following page]
               8

               9

              10                                      UNITED STATES DISTRICT COURT

              11                                   NORTHERN DISTRICT OF CALIFORNIA
                     DIMITRI DIXON and RYAN SELTZ,                         Case No. 3:18-cv-05813-JSC
              12     individually, and on behalf of all others similarly
                     situated,                                             DECLARATION OF RYAN SELTZ IN
              13                                                           SUPPORT OF MOTION FOR
                                              Plaintiffs,                  PRELIMINARY APPROVAL OF CLASS,
              14                                                           COLLECTIVE, AND REPRESENTATIVE
                                     vs.                                   ACTIONS SETTLEMENT
              15
                     CUSHMAN & WAKEFIELD WESTERN, INC.,                    Date:    August 5, 2021
              16     CUSHMAN & WAKEFIELD, INC., and                        Time: 9:00a.m.
                     CUSHMAN & WAKEFIELD OF                                Dept: Courtroom E, 15th Floor
              17     WASHINGTON DC, INC., and DOES 1-50,                   Before: Hon. Magistrate Judge Jacqueline
                     inclusive                                             Scott Corley
              18
                                              Defendants.
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28

                        CASE NO. 18-CV-05813-JSC                                                    DECLARATION OF
                                                                                                     RYAN SELTZ
DocuSign Envelope ID: 45AC0558-9FD3-4EA9-B3C5-7225B5D2A08C
                      Case 3:18-cv-05813-JSC Document 119 Filed 07/01/21 Page 2 of 6



               1     Justin M. Swartz (admitted pro hac vice)
                     jms@outtengolden.com
               2     Deirdre Aaron (admitted pro hac vice)
               3     daaron@outtengolden.com
                     OUTTEN & GOLDEN, LLP
               4     685 Third Avenue, 25th Floor
                     New York, NY 10017
               5     Tel: (212) 245-1000
                     Fax: (646) 509-2060
               6

               7     Jahan C. Sagafi (SBN 227887)
                     jsagafi@outtengolden.com
               8     Molly J. Frandsen (SBN 320094)
                     mfrandsen@outtengolden.com
               9     OUTTEN & GOLDEN, LLP
                     One California Street, 12th Floor
              10
                     San Francisco, CA 94111
              11     Tel: (415) 638-8828
                     Fax: (415) 638-8810
              12
                     Paolo Meireles (pro hac vice application forthcoming)
              13     Shavitz Law Group, P.A.
                     951 Yamato Rd, Suite 285
              14
                     Boca Raton, FL 33431
              15     Tel: (561) 447-8888

              16     Attorneys for Plaintiffs. Proposed Class and
                     Collective Members, and Aggrieved Employees
              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
                                                                    -2-
                        CASE NO. 18-CV-05813-JSC                                 DECLARATION OF
                                                                                  RYAN SELTZ
DocuSign Envelope ID: 45AC0558-9FD3-4EA9-B3C5-7225B5D2A08C
                      Case 3:18-cv-05813-JSC Document 119 Filed 07/01/21 Page 3 of 6



               1     I, Ryan Seltz, hereby declare as follows:

               2             1.      I am a named plaintiff in this lawsuit. I am over the age of eighteen. I make this

               3     declaration based upon my own personal knowledge, and I could and would testify to the

               4     following facts if called upon to do so.

               5             2.      I worked as a Junior Appraiser for Cushman & Wakefield (“Cushman”) from

               6     approximately May 2017 to approximately October 2017 in Washington, D.C.

               7             3.      During the entire time I worked as a Junior Appraiser, Cushman did not pay me

               8     any overtime even through I regularly worked over 40 hours a week.

               9             4.      I started working on this case in approximately October 2017. I traveled to my

              10     attorneys’ office in Washington, D.C., to discuss this case and explain documents related to my

              11     work. My attorneys interviewed me in detail, and I provided information and documents related

              12     to my job duties and Cushman’s policies and practices. We also had additional phone calls and

              13     corresponded via email. I estimate that these tasks took a total of approximately 3 to 5 hours.

              14             5.      That same month, I reviewed a proposed representation agreement and carefully

              15     considered whether to serve as a class representative, understanding that my name would be on

              16     publicly filed court documents. I estimate that this task took approximately 2 hours.

              17             6.      I then engaged in additional telephone conferences and correspondences with my

              18     attorneys to provide information to support their drafting of the initial correspondence that my

              19     attorneys sent to Cushman regarding this matter, and I reviewed the letter before it was sent in

              20     December 2017. I estimate these tasks took approximately 2 hours.

              21             7.      In June 2018, I engaged in additional telephone conferences and correspondences

              22     with my attorneys to provide information to support their drafting of the Complaint. I reviewed

              23     the Complaint prior to authorizing my attorneys to file it, and discussed any questions I had about

              24     it with my attorneys. I also reviewed a Fair Labor Standards Act consent to join form, discussed

              25     it with my attorneys, and signed it. I estimate these tasks took approximately 2 hours.

              26             8.      In the approximately six months between when the demand letter was sent and

              27     when I supported the drafting of the Complaint, I stayed in regular contact with my attorneys to

              28     discuss the status of pre-litigation discussions, and spent approximately a half hour to an hour on
                                                                      -3-
                        CASE NO. 18-CV-05813-JSC                                                    DECLARATION OF
                                                                                                     RYAN SELTZ
DocuSign Envelope ID: 45AC0558-9FD3-4EA9-B3C5-7225B5D2A08C
                      Case 3:18-cv-05813-JSC Document 119 Filed 07/01/21 Page 4 of 6



               1     these communications.

               2             9.      In June 2018, I discussed mediation strategy and settlement numbers with my

               3     attorneys before, during, and after the first mediation in this case, and remained on-call and

               4     available to discuss settlement negotiations throughout the day-long mediation session. I estimate

               5     these tasks took approximately 3 hours.

               6             10.     In August 2018, after settlement negotiations failed, my attorneys sent me a

               7     litigation preservation letter, which I discussed with my attorneys and reviewed carefully. I

               8     estimate this task took approximately 1 hour.

               9             11.     In October 2018, I discussed with my attorneys and reviewed initial disclosures. I

              10     estimate this task took approximately 1 hour.

              11             12.     In November 2018, the case was stayed pending a second mediation. Throughout

              12     the months between November 2018 and the June 2019 mediation, I stayed in regular contact

              13     with my attorneys and provided information relevant to mediation preparation. I estimate that I

              14     spent approximately 2 hours on these communications.

              15             13.     I discussed mediation strategy and settlement numbers with my attorneys before,

              16     during, and after the June 2019 mediation, and remained on-call and available to discuss

              17     settlement negotiations throughout the day-long mediation session. I estimate these tasks took

              18     approximately 3 hours.

              19             14.     In September 2019, once litigation and discovery had resumed, I responded to

              20     Cushman’s requests for production of documents by discussing the requests with my attorneys

              21     and searching for and producing documents in my possession related to my time at Cushman,

              22     including emails, my initial offer letter, and documents such as receipts that showed the long

              23     hours I was working. I estimate these tasks took approximately 5 hours.

              24             15.     In early 2020, I participated in multiple interviews with my attorneys about my

              25     experience at Cushman and testified in the form of a conditional certification declaration

              26     regarding my experience. I estimate these tasks took approximately 4 hours.

              27             16.     In March 2021, there was a third and final mediation in this case. I discussed

              28     mediation strategy and settlement numbers with my attorneys before, during, and after the
                                                                      -4-
                        CASE NO. 18-CV-05813-JSC                                                     DECLARATION OF
                                                                                                      RYAN SELTZ
DocuSign Envelope ID: 45AC0558-9FD3-4EA9-B3C5-7225B5D2A08C
                      Case 3:18-cv-05813-JSC Document 119 Filed 07/01/21 Page 5 of 6



               1     mediation, and remained on-call and available to discuss settlement negotiations throughout the

               2     day-long mediation session. A few days after the mediation, I discussed the settlement proposal

               3     in detail with my attorneys. I estimate these tasks took approximately 4 hours.

               4             17.     In the year between when I signed the declaration in support of conditional

               5     certification and the final mediation, I stayed in regular contact with my attorneys to discuss the

               6     status of litigation, and then to discuss settlement negotiations and preparing for the third

               7     mediation. I estimate that I spent approximately 3 total hours on these communications.

               8             18.     In June 2021, I reviewed the Settlement Agreement, discussed it in detail with my

               9     attorneys, and signed it. I estimate these tasks took approximately 1 ½ to 2 hours.

              10             19.     For the entire case, I estimate I have spent a total of approximately 37 to 40 hours.

              11             20.     Throughout this case, I have understood that I have a duty to represent not just my

              12     own interests but also the interests of other Junior Appraisers who may join the case. I

              13     understand that I have a fiduciary duty to make decisions regarding the conduct of the litigation

              14     and settlement in a way that will not favor my own interests over those of other Junior Appraisers

              15     who have or will join the case. I believe that I have fulfilled these duties, and that the settlement

              16     is in the best interests of the collective members as a whole.

              17             21.     It was a difficult decision for me to decide to serve as a named plaintiff in this

              18     case. I was, and continue to be, concerned that prospective employers will learn of my

              19     involvement in the case through an internet search of my name, and that this could lead to

              20     retaliation or otherwise impact my future job.

              21             22.     I believe the request for attorneys’ fees of one third of the settlement amount is

              22     reasonable, and I agreed to this request in my representation agreement with my attorneys.

              23             23.     I understand the average award for Junior Appraisers who previously opted into

              24     the case will be $4,715.28, and the average award for Juniors who have not yet joined will be

              25     $1,929.76. I think that is a great result, especially in combination with the fact that Cushman

              26     reclassified Junior Appraisers and began paying them all overtime after I filed the case. I believe

              27     there is a great benefit to other Junior Appraisers to obtaining relief now, rather than prolonging

              28     the litigation for potentially several more years through trial and a likely appeal with the risks of
                                                                       -5-
                        CASE NO. 18-CV-05813-JSC                                                       DECLARATION OF
                                                                                                        RYAN SELTZ
DocuSign Envelope ID: 45AC0558-9FD3-4EA9-B3C5-7225B5D2A08C
                      Case 3:18-cv-05813-JSC Document 119 Filed 07/01/21 Page 6 of 6



               1     this case.

               2

               3     I declare, under penalty of perjury, under the laws of the State of California and of the United

               4                                                                  1st
                     States that the foregoing is true and correct. Executed this ______day    July 2021 at
                                                                                            of ______,

               5     Washington, DC
                     _______________.

               6
                                                                                  _____________________
               7                                                                        Ryan Seltz
               8

               9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
                                                                      -6-
                        CASE NO. 18-CV-05813-JSC                                                    DECLARATION OF
                                                                                                     RYAN SELTZ
